UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1800


In re: MICHAEL KENNY CARTER, a/k/a Blaze,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                      (3:17-cr-00351-JMC-1; 3:18-cv-02707-JMC)


Submitted: January 28, 2020                                  Decided: February 26, 2020


Before MOTZ, FLOYD, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Kenny Carter, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Kenny Carter has filed a petition and supplemental petitions for a writ of

mandamus alleging that the district court has unduly delayed acting on his 28 U.S.C.

§ 2255 (2018) motion and on pending motions in that proceeding. He seeks an order from

this court directing the district court to act on his § 2255 motion and on the pending

motions. Our review of the district court’s docket reveals that the district court denied

Carter’s § 2255 motion on January 6, 2020, and has acted on the pending motions in that

proceeding. Accordingly, because Carter has obtained the relief he sought, we deny the

petition and supplemental petitions for a writ of mandamus as moot. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2